Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23 - 41 directed to an invention non-elected without traverse.  Accordingly, claims 23 - 41 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Delete Claims 23 – 41 in their entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A fuel delivery system comprising: at least one monitor that collects data indicative of a corrosive environment in the fuel delivery system; a controller in communication with the at least one monitor to receive collected data from the at least one monitor; and a remediation system configured to take at least one corrective action to remediate the corrosive environment when activated by the controller, the at least one corrective action comprising a venting of the corrosive environment into the storage tank, as defined within the context of claim 1 along with all other claim limitations.

at least one monitor that collects data indicative of a corrosive environment in the fuel delivery system; a controller in communication with the at least one monitor to receive collected data from the at least one monitor; and a remediation system configured to take at least one corrective action to remediate the corrosive environment when activated by the controller, wherein the at least one monitor includes a light source, a corrosive target material exposed to the corrosive environment in the fuel delivery system, whereby exposure to the corrosive environment in the fuel delivery system will impact the structural integrity of the corrosive target material, and a detector configured to detect light from the light source through the target material, as defined within claim 7 along with all other claim limitations.

a monitor including a light source, a corrosive target material exposed to a corrosive environment in the fuel delivery system, whereby exposure to the corrosive environment in the fuel delivery system will impact the structural integrity of the corrosive target material, and a detector configured to detect light from the light source through the target material; and a controller in communication with the monitor, as defined within the context of claim 11 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753